DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.
	Claims 1-20 are examined on the merits.

Claim Objections
3.	Claim 8 is objected to because of the following informality:  on line 2 of the said claim, the adjuvant, Sunitinib has a capital first letter that is uppercase.  It should be replaced with a lower case “s”.  
Correction is required.







Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 5-7, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powlesland, Alex, WO 2017/089786 A1 (effective filing date 23 November 2015, see GB1520573.5).  Powlesland discloses sequence 59 (also identified as SEQ NO: I7) that is the same as Applicants’ SEQ ID NO: 41, see sequence alignment; page 142; and page 156.  The peptide is a class I HLA-A*02 molecule, page 4, last paragraph; and page 156. This peptide is particularly useful for the development of reagents, as well as for the treatment of uveal melanoma, see page 4, lines 10-13; lines 13-16; pages 12 and 13; and page 160, lines 10-12.  The peptide forms a complex with a major histocompatibility complex (MHC) molecule and can further be used to develop therapeutic reagents such as vaccine formulations, see page 142, lines 14-25; and page 365, lines 15-20.  
“T cells may be isolated from fresh blood, obtained from volunteer donors. Such a method involves stimulating T cells using autologous DCs, followed by autologous B cells, pulsed with the polypeptide of the invention.”, see page 6, lines 9-21; page 31, lines 34-36; paragraph bridging pages 153 and 154; and page 543, lines 34-36.  Absent evidence to the contrary, the T cells obtained from volunteer donors also include healthy donors. ”They specifically recognise peptide fragments that are derived from intracellular proteins and presented in complex with…MHC molecules on the surface of antigen presenting cells (APCs). In humans, MHC molecules are known as human leukocyte antigens (HLA)…. MHC molecules have a binding groove in which the peptide fragments bind. Recognition of particular peptide-MHC antigens is mediated by a corresponding T cell receptor (TCR). Tumour cells express various tumour associated antigens (TAA) and peptides derived from these antigens are frequently displayed on the tumour cell surface. Detection of a MHC class I presented TAA-derived peptide by a CD8+ T cell bearing the corresponding T cell receptor, leads to targeted killing of the tumour cell.”, see page 141, lines 10-22.  
APCs display the peptide of the invention in complex with MHC, as well as “[t]he peptide may be pulsed onto the surface of the cell”. “Preferably the antigen presenting cell is an immune cell, more preferably a dendritic cell.”, see page 6, lines 9-22; page 31; and page 365, lines 15-20.  “Cells presenting the polypeptide or complex of the invention may be isolated, preferably in the form of a population, or provided in a substantially pure form” and within a pharmaceutical composition and administered for cancer treatment, see page 6, lines 9-22; pages 12-14; page 99, line 8-page 100, line 20; page 134, line 24-page 135, line 35;  page 146, lines 5-18; and page 152, line 15-page 153, line 17.
Several rounds of stimulation may be induced and the resulting activated T cells are a population of cytotoxic T cells that may be administered, see bridging paragraph of pages 31 and 32; pages 153 and 154; and page 163, line 25 to page 164, lines 19-32. “Adjuvants may be added to the vaccine composition to augment the immune response”, see page 153, lines 9 and 10. 
RESULT 1 from 41.rag database.
BDY41682
ID   BDY41682 standard; peptide; 11 AA.
XX
AC   BDY41682;
XX
DT   27-JUL-2017  (first entry)
XX
DE   MHC molecule complex preparation related human peptide, SEQ ID 59.
XX
KW   cancer; cytostatic; drug screening; immunotherapy; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017089786-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-GB053668.
XX
PR   23-NOV-2015; 2015GB-00020534.
PR   23-NOV-2015; 2015GB-00020535.
PR   23-NOV-2015; 2015GB-00020537.
PR   23-NOV-2015; 2015GB-00020538.
PR   23-NOV-2015; 2015GB-00020547.
PR   23-NOV-2015; 2015GB-00020551.
PR   23-NOV-2015; 2015GB-00020552.
PR   23-NOV-2015; 2015GB-00020553.
PR   23-NOV-2015; 2015GB-00020554.
PR   23-NOV-2015; 2015GB-00020555.
PR   23-NOV-2015; 2015GB-00020556.
PR   23-NOV-2015; 2015GB-00020560.
PR   23-NOV-2015; 2015GB-00020561.
PR   23-NOV-2015; 2015GB-00020571.
PR   23-NOV-2015; 2015GB-00020573.
PR   23-NOV-2015; 2015GB-00020574.
PR   23-NOV-2015; 2015GB-00020576.
PR   23-NOV-2015; 2015GB-00020577.
PR   23-NOV-2015; 2015GB-00020578.
PR   23-NOV-2015; 2015GB-00020580.
PR   23-NOV-2015; 2015GB-00020581.
PR   23-NOV-2015; 2015GB-00020582.
PR   23-NOV-2015; 2015GB-00020584.
PR   23-NOV-2015; 2015GB-00020585.
PR   23-NOV-2015; 2015GB-00020586.
PR   23-NOV-2015; 2015GB-00020587.
PR   23-NOV-2015; 2015GB-00020588.
PR   23-NOV-2015; 2015GB-00020590.
PR   23-NOV-2015; 2015GB-00020591.
PR   23-NOV-2015; 2015GB-00020596.
PR   23-NOV-2015; 2015GB-00020598.
PR   23-NOV-2015; 2015GB-00020599.
PR   23-NOV-2015; 2015GB-00020601.
PR   23-NOV-2015; 2015GB-00020602.
XX
CC PA   (IMMU-) IMMUNOCORE LTD.
CC PA   (ADAP-) ADAPTIMMUNE LTD.
XX
CC PI   Powlesland A;
XX
DR   WPI; 2017-348646/41.
XX
CC PT   New polypeptide forms complex with major histocompatibility complex 
CC PT   molecule, used for treating cancer comprising breast, colon and 
CC PT   oesophageal cancer.
XX
CC PS   Claim 1; SEQ ID NO 59; 981pp; English.
XX
CC   The present invention relates to a novel polypeptide of SEQ ID NO:1-363 
CC   (see BDY41624-BDY41986), which forms a complex with a major 
CC   histocompatibility complex (MHC) molecule. The invention also provides: a
CC   nucleic acid molecule comprising a nucleic acid sequence encoding the 
CC   polypeptide; a vector comprising the nucleic acid sequence; a cell 
CC   comprising the vector; a binding moiety that binds the polypeptide; and a
CC   method for identifying a binding moiety that binds a complex. The binding
CC   moiety is useful for the development of immunotherapeutic reagents for 
CC   the treatment of diseases such as cancer.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 60;  DB 24;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LLDDPTNAHFI 11
              |||||||||||
Db          1 LLDDPTNAHFI 11





Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powlesland, Alex, WO 2017/089786 A1 (effective filing date 23 November 2015, see GB1520573.5), and further in view of Weinschenk et al., WO 2015/018805 A1 (published 12 February 2015). Powlesland teaches sequence 59 (also identified as SEQ NO: I7) that is the same as Applicants’ SEQ ID NO: 41, see sequence alignment; page 142; and page 156.  The peptide is a class I HLA-A*02 molecule, page 4, last paragraph; and page 156. This peptide is particularly useful for the development of reagents, as well as for the treatment of uveal melanoma, see page 4, lines 10-13; lines 13-16; pages 12 and 13; and page 160, lines 10-12.  The peptide forms a complex with a major histocompatibility complex (MHC) molecule and can further be used to develop therapeutic reagents such as vaccine formulations, see page 142, lines 14-25; and page 365, lines 15-20.  
“T cells may be isolated from fresh blood, obtained from volunteer donors. Such a method involves stimulating T cells using autologous DCs, followed by autologous B cells, pulsed with the polypeptide of the invention.”, see page 6, lines 9-21; page 31, lines 34-36; paragraph bridging pages 153 and 154; and page 543, lines 34-36.  ”They specifically recognise peptide fragments that are derived from intracellular proteins and presented in complex with…MHC molecules on the surface of antigen presenting cells (APCs). In humans, MHC molecules are known as human leukocyte antigens (HLA), and both terms are used synonymously herein. MHC molecules have a binding groove in which the peptide fragments bind. Recognition of particular peptide-MHC antigens is mediated by a corresponding T cell receptor (TCR). Tumour cells express various tumour associated antigens (TAA) and peptides derived from these antigens are frequently displayed on the tumour cell surface. Detection of a MHC class I presented TAA-derived peptide by a CD8+ T cell bearing the corresponding T cell receptor, leads to targeted killing of the tumour cell.”, see page 141, lines 10-22.
APCs display the peptide of the invention in complex with MHC, as well as “[t]he peptide may be pulsed onto the surface of the cell”. “Preferably the antigen presenting cell is an immune cell, more preferably a dendritic cell.”, see page 6, lines 9-22; page 31; and page 365, lines 15-20.  “Cells presenting the polypeptide or complex of the invention may be isolated, preferably in the form of a population, or provided in a substantially pure form” and within a pharmaceutical composition and administered for cancer treatment, see page 6, lines 9-22; pages 12-14; page 99, line 8-page 100, line 20; page 134, line 24-page 135, line 35;  page 146, lines 5-18; and page 152, line 15-page 153, line 17.
Several rounds of stimulation may be induced and the resulting activated T cells are a population of cytotoxic T cells (CTLs) that may be administered, see bridging paragraph of pages 31 and 32; pages 153 and 154; and page 163, line 25 to page 164, lines 19-32. “Adjuvants may be added to the vaccine composition to augment the immune response”, see page 153, lines 9 and 10. 
	Powlesland does not the method, wherein the T cells were from tumor infiltrating lymphocytes (TILs) or peripheral blood mononuclear cells (PBMs), the adjuvant is IL-2, IL-7, IL-12, IL-15 and IL-21 and the T cells were stimulated in the presence of an anti-CD28 antibody and IL-12 to clonally expand them. Powlesland also does not teach the APC was infected with a recombinant virus expressing the peptide, nor explicitly teach the T cells were from a healthy donor. 
	However, Weinschenk teaches methods of treating cancer, in particular malignant melanoma with a medicament comprising a composition with activated cytotoxic T lymphocytes able to engage at least one peptide able to bind to MHC class I molecules, see pages 7 and 8; pages 10 and 11; and page 64. Weinschenk teaches the T cells, specifically CTLs may originate from healthy subjects, autologous tumor infiltrating cells or from peripheral blood and generated in vitro via various means such as by pulsing dendritic cells with peptide of interest or via infection with a recombinant virus, see page 7, last complete paragraph; page 11, 1st full paragraph; page 40, 3rd paragraph; paragraph bridging pages 62 and 63; page 63, 4th paragraph; and page 72.  These T cells or CD8 positive cells can be further stimulated in the presence of anti-CD28 antibodies and IL-12, see paragraph bridging pages 62 and 63; abridging paragraph of pages 71 and 72; and page 72.
 	The composition also includes additional agents such as adjuvants, which are able to enhance and/or potentiate the immune response, see page 37, 6th paragraph; page 41, lines 3rd paragraph; page 64; and pages 65 and 66.  These substances include the anti-CD40 antibody, which is able to target key structures of the immune system, imiquimod, resiquimod, GM-CSF, cyclophosphamide, sunitinib, bevacizumab, interferon-alpha, CpG oligonucleotides and derivates, poly-(I:C) and derivates, RNA, sildenafil, particulate formulations with poly(lactide co-glycolide) (PLG), virosomes, as well as interleukin (IL)-1, IL-2, IL-4, IL-7, IL-12, IL-13, IL-15, IL-21, IL-23, see page 65, 1st full paragraph; page 66, 2nd paragraph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references in order to manufacture a medicament selective for a known immunogenic peptide and treat a specific cancer with requisite molecules to promote and elicit anti-tumor immune responses, see the entireties of both WO documents. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in the references that an immunogenic peptide in complex with a MHC molecule can be designed by different processes and able to yield a population of activated T cells to provide targeted immunotherapeutic treatment of a cancer, see WO documents in their entireties. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references this said population in combination with additional immunogenic compounds is easily produced utilizing readily available technological practices routine in the art and has been successfully implemented for cancer immunotherapy, see the entireties of both references.  
RESULT 1 from 41.rag database.
BDY41682
ID   BDY41682 standard; peptide; 11 AA.
XX
AC   BDY41682;
XX
DT   27-JUL-2017  (first entry)
XX
DE   MHC molecule complex preparation related human peptide, SEQ ID 59.
XX
KW   cancer; cytostatic; drug screening; immunotherapy; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017089786-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-GB053668.
XX
PR   23-NOV-2015; 2015GB-00020534.
PR   23-NOV-2015; 2015GB-00020535.
PR   23-NOV-2015; 2015GB-00020537.
PR   23-NOV-2015; 2015GB-00020538.
PR   23-NOV-2015; 2015GB-00020547.
PR   23-NOV-2015; 2015GB-00020551.
PR   23-NOV-2015; 2015GB-00020552.
PR   23-NOV-2015; 2015GB-00020553.
PR   23-NOV-2015; 2015GB-00020554.
PR   23-NOV-2015; 2015GB-00020555.
PR   23-NOV-2015; 2015GB-00020556.
PR   23-NOV-2015; 2015GB-00020560.
PR   23-NOV-2015; 2015GB-00020561.
PR   23-NOV-2015; 2015GB-00020571.
PR   23-NOV-2015; 2015GB-00020573.
PR   23-NOV-2015; 2015GB-00020574.
PR   23-NOV-2015; 2015GB-00020576.
PR   23-NOV-2015; 2015GB-00020577.
PR   23-NOV-2015; 2015GB-00020578.
PR   23-NOV-2015; 2015GB-00020580.
PR   23-NOV-2015; 2015GB-00020581.
PR   23-NOV-2015; 2015GB-00020582.
PR   23-NOV-2015; 2015GB-00020584.
PR   23-NOV-2015; 2015GB-00020585.
PR   23-NOV-2015; 2015GB-00020586.
PR   23-NOV-2015; 2015GB-00020587.
PR   23-NOV-2015; 2015GB-00020588.
PR   23-NOV-2015; 2015GB-00020590.
PR   23-NOV-2015; 2015GB-00020591.
PR   23-NOV-2015; 2015GB-00020596.
PR   23-NOV-2015; 2015GB-00020598.
PR   23-NOV-2015; 2015GB-00020599.
PR   23-NOV-2015; 2015GB-00020601.
PR   23-NOV-2015; 2015GB-00020602.
XX
CC PA   (IMMU-) IMMUNOCORE LTD.
CC PA   (ADAP-) ADAPTIMMUNE LTD.
XX
CC PI   Powlesland A;
XX
DR   WPI; 2017-348646/41.
XX
CC PT   New polypeptide forms complex with major histocompatibility complex 
CC PT   molecule, used for treating cancer comprising breast, colon and 
CC PT   oesophageal cancer.
XX
CC PS   Claim 1; SEQ ID NO 59; 981pp; English.
XX
CC   The present invention relates to a novel polypeptide of SEQ ID NO:1-363 
CC   (see BDY41624-BDY41986), which forms a complex with a major 
CC   histocompatibility complex (MHC) molecule. The invention also provides: a
CC   nucleic acid molecule comprising a nucleic acid sequence encoding the 
CC   polypeptide; a vector comprising the nucleic acid sequence; a cell 
CC   comprising the vector; a binding moiety that binds the polypeptide; and a
CC   method for identifying a binding moiety that binds a complex. The binding
CC   moiety is useful for the development of immunotherapeutic reagents for 
CC   the treatment of diseases such as cancer.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 60;  DB 24;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LLDDPTNAHFI 11
              |||||||||||
Db          1 LLDDPTNAHFI 11

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	-Chong et al.  Integrated proteogenomic deep sequencing and analytics accurately identify non-canonical peptides in tumor immunopeptidomes. Nature Communications volume 11, Article number: 1293 (2020), published 10 March 2020.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



17 August 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643